Citation Nr: 1501510	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-21 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for major depressive disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Sister




ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to June 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).

[The January 2010 rating decision awarded the Veteran a temporary total (hospitalization under 38 C.F.R. § 4.29) rating for the period from May 20, 2009 through June 30 2009 (and assigned a 70 percent rating thereafter).  Hence, the rating for that period is not for consideration in this appeal.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was last afforded a VA examination to evaluate his psychiatric disability in June 2012.  At the November 2014 videoconference hearing he testified that the medication prescribed for his depression had been ineffective and the prescription was changed earlier that week.  He also testified that he began receiving mental health counseling three months prior.  Such modifications of his treatment regimen suggest a worsening of the disability since he was last examined; accordingly, a contemporaneous examination to assess the disability is necessary.  

As the record reflects that the Veteran receives ongoing VA mental health treatment, and updated records of VA treatment are constructively of record and are likely to contain pertinent information, they must be secured.
The case is REMANDED for the following:

1. The AOJ should obtain updated records of all VA psychiatric evaluations and treatment the Veteran has received since May 2014.

2. When the development requested above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to assess the current severity of his major depressive disorder.  The examiner must review the Veteran's record in conjunction with the examination, and based on such review and psychiatric evaluation of the Veteran, the examiner should:

a. Describe fully the current disability picture presented by the Veteran's major depressive disorder, identifying all current symptoms in detail (specifically noting the presence or absence of each symptom in the schedular criteria for a 100 percent rating for psychiatric disability and any other symptoms of similar gravity), commenting on their expected impact on occupational and everyday functioning.

b. Indicate specifically whether the psychiatric disability is of such severity that it precludes the Veteran from participating in any regular substantially gainful employment consistent with his education and experience (identifying the symptoms impacting most on his employability).  

c. Indicate whether or not the Veteran has either a separate pain disorder or cognitive disorder that is related/due to his service connected psychiatric disability (as alleged).  If he has either a pain or cognitive disorder and such disorder is determined to be unrelated to the service connected major depressive disorder, the examiner should further indicate whether any symptoms found can be distinguished as due solely to the cognitive/pain disorder.

The examiner must include rationale with all opinions.

3. The AOJ must then review the record, ensure that all development sought is completed, should and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

